Exhibit 10.1

EMPLOYMENT AGREEMENT

This employment agreement (“Agreement”) is effective as of September 8, 2006
(“Effective Date”), by and between Tanox, Inc. (“Tanox” or the “Company”) and
Danong Chen (“Executive”). This Agreement may sometimes refer to Tanox and
Executive singularly as a “Party” or collectively as the “Parties.”

WHEREAS, the Board of Directors of Tanox (“Board”) has previously determined
that it is in the best interests of the Company and its shareholders to retain
the Executive and to induce the employment of the Executive for the long-term
benefit of the Company;

WHEREAS, the Company desires to employ the Executive on the terms set forth
below to provide services to the Company and its affiliated companies, and the
Executive is willing to accept such employment and provide such services on the
terms set forth in this Agreement;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the parties hereto do hereby agree:

1. Employment and Duties of Executive

On the terms and subject to the conditions set forth in this Agreement, Tanox
employs Executive as its President and Chief Executive Officer. Executive shall
perform such duties, and have such power, authority, functions, and
responsibilities for Tanox, as are commensurate and consistent with this
position. Executive shall also have such additional powers, authority,
functions, duties, and responsibilities as may be assigned, from time to time,
by the Board. Executive shall report to the whole Board or its designee.

2. Place of Employment

Executive shall perform the required duties under this Agreement at the
Company’s offices in the greater Houston, Texas metropolitan area, and in such
other place or places to which Tanox may, from time to time, request Executive
to travel in connection with the Executive’s duties under this Agreement.

3. Time to be Devoted to Executive’s Contractual Duties

Executive shall give Executive’s best efforts and endeavors, on a full time
basis, to the discharge of Executive’s duties under this Agreement and shall
not, at any time during Executive’s employment with Tanox, without the Board’s
written permission, engage in any business activity other than the business
activities permitted or required under this Agreement, or enter into the
services of or be employed in any capacity or for any purpose by any individual,
firm, association, organization, partnership (general or limited), corporation,
limited liability

 

Page 1



--------------------------------------------------------------------------------

company, or other party or legal entity other than the Company (or any affiliate
of the Company), on a fee or salary, or other compensatory basis, it being the
intention of the Company and Executive that the capacity in which Tanox hired
Executive under this Agreement represents a full-time duty and responsibility.
The foregoing shall not be interpreted to prohibit Executive from engaging in
recreational, charitable, religious, or community service activities outside the
scope of Executive’s employment under this Agreement, or from making passive
investments in businesses or enterprises, so long as (i) such activities or
investments, individually or in the aggregate, do not interfere or require
services on the part of Executive that interfere with Executive’s performance of
Executive’s duties and obligations under this Agreement; (ii) such activities or
investments do not involve or relate to any activities or business in
competition with the business of the Company or any affiliates of the Company,
and (iii) Executive has complied with Paragraph 9 of this Agreement with respect
to each such activity and investment.

4. Term of Employment

Executive’s employment shall be for an indefinite period and shall be terminable
under the provisions of Agreement Paragraph 7.

5. Compensation of Executive

A. As compensation for the services and duties Executive is to perform under
this Agreement, Tanox agrees to pay Executive a base salary (“Base Salary”) of
$330,000 per annum, less applicable withholding and other lawful deductions,
such salary to be payable semi-monthly in equal installments, in arrears, and
otherwise in accordance with Tanox’s payroll policies in effect from time to
time.

B. In February of each year, Executive shall be eligible for a bonus of up to
40% (the “Target Bonus Percentage”) of Executive’s Base Salary. The Board’s
Compensation Committee will determine, in its sole discretion, based on the
Company’s performance and on Executive’s performance, whether to pay Executive a
bonus and, if so, what amount of the Target Bonus Percentage Executive will
receive.

C. In February 2006, Tanox granted Executive a non-qualified option to acquire
100,000 shares of Tanox common stock at an exercise price equal to the closing
share price on the date of grant. Additionally, based on the Company’s
performance and on Executive’s performance, the Board’s Compensation Committee
may, at its sole discretion, grant Executive Company stock or stock options in a
separate written agreement at any time the Board’s Compensation Committee
chooses to do so. This Agreement does not extinguish any previous written stock
option agreements between Executive and the Company; however, it modifies any
previous written stock option agreements as provided in Paragraph 7 of this
Agreement.

D. Executive shall be authorized to incur, and shall be entitled to receive
prompt reimbursement for, all reasonable expenses Executive incurs in performing
Executive’s duties and carrying out the responsibilities under this Agreement,
including business meals, entertainment, and travel expenses, provided that
Executive complies with all of Tanox’s applicable policies, practices, and
procedures related to the submission of expense reports, receipts, or similar
documentation of those expenses. The Company shall reimburse Executive for such
expenses in accordance with the Company’s policies.

 

Page 2



--------------------------------------------------------------------------------

E. During Executive’s employment with the Company, Executive shall be entitled
to 28 days of annual personal time off (“PTO”) determined in accordance with the
Company’s PTO policies in effect from time to time.

F. During Executive’s employment with the Company, Executive will be eligible
for Tanox employee benefits in accordance with the Company’s employee benefit
plans in effect from time to time.

G. During September 2006, the Board’s Compensation Committee will, at its sole
discretion, review Executive’s performance and consider appropriate adjustment
to Executive’s compensation. Additionally, the Board’s Compensation Committee
may, from time to time, when it deems appropriate, consider and make appropriate
adjustments to any aspect of Executive’s compensation by providing Executive
written notice of the adjustment; provided that the amount of compensation shall
not be less than that set forth in Paragraphs 5.A. and 5.B. Only the Board’s
Compensation Committee will have the authority to adjust Executive’s
compensation and this authority is at the Board Compensation Committee’s sole
discretion.

H. No additional compensation (except the compensation referenced in this
Agreement Paragraph 5) shall be due or payable by the Company to Executive under
this Agreement, but nothing in this Agreement shall prohibit the Company from
paying Executive any additional amount as a bonus or otherwise, as the Board’s
Compensation Committee may, in its sole discretion, determine from time to time.

6. Covenants, Representations, and Warranties of Executive

A. Executive covenants and agrees that during Executive’s employment with the
Company: (a) except as permitted under this Agreement, Executive will not
engage, directly or indirectly, in any business other than the business of the
Company, except at the Board’s direction or with the Board’s prior written
approval; (b) all reports that the Board or the Company may request or require
from Executive will be made truthfully and accurately, and Executive shall make,
maintain, and preserve all records of the Company in accordance with Company
policies; (c) Executive will fully account for all money, records, goods,
products, and other property belonging to the Company of which Executive has
custody, and will pay over and/or deliver same promptly whenever and however
Executive may be directed to do so; and (d) Executive will (i) obey all
applicable rules, regulations, and special instructions and (ii) be loyal and
faithful to the Company at all times.

B. Executive acknowledges and agrees that Executive owes a fiduciary duty to the
Company. In keeping with these duties, Executive shall make full disclosure to
the Company of all business opportunities pertaining to the Company’s business
and shall not appropriate for Executive’s own benefit business opportunities
concerning the subject matter of the fiduciary relationship

 

Page 3



--------------------------------------------------------------------------------

C. Executive hereby represents and warrants to the Company that: (a) Executive
is experienced in the subject matter of this Agreement and fully competent to
exercise and discharge Executive’s duties and obligations under this Agreement;
(b) Executive has all requisite licenses and permits, if any, required to
perform Executive’s duties and obligations under this Agreement; and
(c) Executive’s execution of this Agreement and the performance of Executive’s
duties at Tanox do not violate the terms or conditions of any prior agreements
to which Executive has been a party, and, at the time of execution of this
Agreement, Executive is not a party to any employment or consulting agreements
with any person or entity other than the Company.

7. Termination

The Board may, at its sole discretion, for any reason or no reason at all,
terminate Executive’s employment at any time. Executive’s employment with Tanox
may be terminated as outlined in Paragraphs 7.A. through 7.H.

A. Termination by the Company for other than Cause; Severance Benefits. If the
Board terminates Executive’s employment for any reason other than Cause (defined
below), Executive will be entitled to receive (i) Severance Benefits in an
amount equal to (a) eighteen (18) months of Executive’s Base Salary (minus
lawful withholdings); plus (b) $30,000 (minus lawful withholdings) that
Executive may use for benefit continuation under COBRA or for any other purpose,
and (ii) 18 months of accelerated vesting of Executive’s stock options under any
stock option agreement(s) between Executive and Tanox (for example, if an option
that vests over four years is vested with respect to 50% of the shares covered
thereby at the time of termination (24/48 months), then, as a result of this
clause (ii), such option shall be vested with respect to 87.5% of the shares (or
42/48 months), and all vested stock options shall be exercisable until the later
of (a) the 15th day of the third month following the date at which the stock
options would otherwise have expired in accordance with their original terms,
(b) December 31 of the calendar year in which the stock options would otherwise
have expired in accordance with their original terms and (c) such longer period
(not to exceed 18 months following the Separation from Service (as defined
below) as may be provided by the Treasury Department in the final regulations
addressing Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”); provided, however, that the foregoing shall not be construed to cause
an incentive stock option to fail to meet the statutory requirements of
Section 422 of the Code. The Severance Benefits shall be paid periodically in
installments over the eighteen months following the Executive’s “separation from
service” (within the meaning of Section 409A and the regulations issued
thereunder) (“Separation from Service”), in accordance with Tanox’s regular
payroll practices, provided that no payment shall be due under this Agreement
unless: (I) prior to the 60th day after the effective date of Executive’s
Separation from Service, Executive has signed a release agreement (“Release
Agreement”) that the Company will provide in which Executive releases any
possible claims against the Company and all of its parents, divisions,
subsidiaries, affiliates, and related companies, and their present and former
agents, employees, officers, directors, attorneys, stockholders, plan
fiduciaries, successors, and assigns (collectively, the “Releasees”); and (II)
prior to the 60th day after the effective date of Executive’s Separation from
Service, the seven day revocation period in the Release Agreement has expired
without Executive’s revocation. Notwithstanding the foregoing, if Executive’s

 

Page 4



--------------------------------------------------------------------------------

employment is terminated for any reason other than Cause within one year after a
Change of Control, Executive shall instead be entitled to the Change of Control
Severance Benefits described in paragraph 7.D.

B. Termination by the Company for Cause. The Board may, on written notice,
effective immediately, terminate Executive’s employment at any time for Cause.
For purposes of this Agreement, “Cause” shall mean the following: (i) if
Executive should be convicted of or pleads nolo contendre to any felony offense
or to a crime that the Board determines, in its sole discretion, is a crime of
moral turpitude (whether or not a felony); (ii) if Executive should commit
willful misconduct (that is, done in bad faith or without reasonable belief that
such action is in the best interest of the Company) or violate any law in
connection with the performance of any of Executive’s duties, including, without
limitation, (a) misappropriation of funds or property of the Company or any of
its affiliates or customers, (b) securing or attempting to secure personally any
profit in connection with any transaction entered into on behalf of the Company
or any of its affiliates, or (c) making any material misrepresentation to the
Board, the Company, or any of the Company’s affiliates; (iii) if Executive
materially violates or fails to comply with any written Company policy; (iv) if
Executive materially breaches any term of this Agreement; or (v) the willful and
continued failure or neglect of the Executive to substantially perform her
duties with the Company (other than any such failure resulting from incapacity
due to physical or mental disability). The Board shall not have Cause to
terminate Executive’s employment under Paragraph 7.B. (iii), (iv), or (v) of
this Agreement unless and until the Board provides written notice to Executive
identifying Executive’s alleged violation of policy, breach of this Agreement,
or failure to perform (or neglect of) any duty and Executive fails to cure such
violation of policy, breach of this Agreement or failure to perform (or neglect
of) any duty within 60 days. If Executive’s employment is terminated for Cause,
no further compensation will be due Executive, other than salary accrued to the
date of termination.

C. Executive’s Resignation for Any Reason. Executive may resign from employment
with the Company at any time and for any reason or no reason at all. If
Executive’s resignation is not for Good Reason (defined below), then no further
compensation will be due Executive, other than salary accrued to the date of
termination.

D. Executive’s Resignation for Good Reason; Change of Control Severance
Benefits. Executive may terminate Executive’s employment voluntarily for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following: (i) a material reduction in Executive’s duties or
responsibilities without the express written consent of the Executive; (ii) the
Company’s material breach of this Agreement, or (iii) if, within one year
following a Change of Control (as defined in paragraph E. below), the Company:
(1) assigns to the Executive any duties inconsistent with the Executive’s
position (including offices, titles and reporting requirements), authority,
duties or responsibilities with the Company in effect immediately before the
occurrence of the first Change in Control of the Company; (2) removes the
Executive from, or fails to re-elect or appoint the Executive to, any position
with the Company that was held by the Executive immediately before the
occurrence of the first Change in Control of the Company, except that a nominal
change in the Executive’s title shall not constitute such an event; (3) takes
any other action that results in a material diminution in such position,
authority, duties or responsibilities; (4) reduces the Executive’s annual base
salary as in

 

Page 5



--------------------------------------------------------------------------------

effect immediately before the occurrence of the first Change in Control of the
Company or as the Executive’s annual base salary may be increased from time to
time after that occurrence (the “Base Salary”) or target bonus, provided that
Good Reason shall not be deemed to exist where Base Salary or target bonus are
reduced as part of an overall cost reduction program that affects all senior
executives of the Company and does not disproportionately affect the Executive;
(5) relocates the Executive’s principal office outside of the metropolitan area
of the City of Houston, Texas; or (6) purports to terminate the Executive’s
employment by the Company unless notice of that termination shall have been
given to the Executive pursuant to, and that notice shall meet the requirements
of, clause B of this Paragraph 7. Executive shall not have Good Reason to resign
under this paragraph 7.D. unless and until Executive provides the Company
written notice of the Company’s action(s) that Executive believes to constitute
Good Reason and the Company fails to cure within 60 days of receipt of
Executive’s written notice of Good Reason. In the event that Executive resigns
for Good Reason prior to a Change of Control, Executive will be entitled to
receive the Severance Benefits referred to in paragraph 7.A hereof. In the event
that Executive resigns for Good Reason following a Change of Control, Executive
will be entitled to receive Change of Control Severance Benefits defined to
consist of: (a) a lump sum payment equal to eighteen (18) months (twenty four
(24) months, if the Change of Control occurs after February 1, 2011) of
Executive’s Base Salary (minus lawful withholdings); (b) a lump sum payment
equal to 1.5 times (2.0 times, if the Change of Control occurs after February 1,
2011) the dollar amount of Executive’s full Target Bonus Percentage (minus
lawful withholdings); (c) a lump sum payment of $30,000 (minus lawful
withholdings) that Executive may use for benefit continuation under COBRA or for
any other purpose; and (d) accelerated vesting of Executive’s stock options
under any stock option agreement(s) between Executive and Tanox, meaning that
all outstanding but unvested stock options shall be accelerated and fully
vested, and all vested stock options shall be exercisable until the later of
(i) the 15th day of the third month following the date at which the stock
options would otherwise have expired in accordance with their original terms,
(ii) December 31 of the calendar year in which the stock options would otherwise
have expired in accordance with their original terms and (iii) such longer
period (not to exceed 18 months following the Separation from Service) as may be
provided by the Department of Labor in the final regulations addressing
Section 409A of the Code; provided, however, that the foregoing shall not be
construed to cause an incentive stock option to fail to meet the statutory
requirements of Section 422 of the Code. Subject to paragraph 7.H hereof, the
Change of Control Severance Benefits shall be payable on the 60th day after the
effective date of Executive’s Separation from Service; provided, however, no
payment under this Agreement shall be due unless on or before such payment date
(a) Executive has signed a Release Agreement, and (b) the seven day revocation
period in the Release Agreement has expired without Executive’s revocation.

E. Definition of “Change of Control”. A “Change in Control” shall be deemed to
have occurred on the date that one or more of the following occurs:

(i) Individuals who, on the date hereof, constitute the entire Board of
Directors of the Company (“Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the then Incumbent Directors shall be considered as
though such

 

Page 6



--------------------------------------------------------------------------------

individual was an Incumbent Director, but excluding, for this purpose any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest, as such terms are used in Rule 14a-11
under the Securities Exchange Act of 1934, as amended (“Exchange Act”) or other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person (as defined below) other than the Board;

(ii) The stockholders of the Company shall approve (1) any merger, consolidation
or recapitalization of the Company (or, if the capital stock of the Company is
affected, any subsidiary of the Company), or any sale, lease, or other transfer
(in one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the Company
(each of the foregoing being an “Acquisition Transaction”) where (a) the
stockholders of the Company immediately prior to such Acquisition Transaction
would not immediately after such Acquisition Transaction beneficially own,
directly or indirectly, shares or other ownership interests representing in the
aggregate fifty one percent (51%) or more of (I) the then outstanding common
stock or other equity interests of the corporation or other entity surviving or
resulting from such merger, consolidation or recapitalization or acquiring such
assets of the Company, as the case may be (the “Surviving Entity”) (or of its
ultimate parent corporation or other entity, if any), and (II) the Combined
Voting Power of the then outstanding Voting Securities of the Surviving Entity
(or of its ultimate parent corporation or other entity, if any) or (b) the
Incumbent Directors at the time of the initial approval of such Acquisition
Transaction would not immediately after such Acquisition Transaction constitute
a majority of the Board of Directors, or similar managing group, of the
Surviving Entity (or of its ultimate parent corporation or other entity, if
any), or (2) any plan or proposal for the liquidation or dissolution of the
Company; or

(iii) Any Person other than Nancy T. Chang or Tse Wen Chang shall be or become
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of securities of the Company representing in the
aggregate more than forty percent (40%) of either (1) the then outstanding
shares of common stock of the Company (“Common Stock”) or (2) the Combined
Voting Power of all then outstanding Voting Securities of the Company; provided,
however, that notwithstanding the foregoing, a Change in Control shall not be
deemed to have occurred for purposes of this Subsection (iii):

(a) Solely as a result of an acquisition of securities by the Company which, by
reducing the number of shares of Common Stock or other Voting Securities
outstanding, increases (I) the proportionate number of Common Stock beneficially
owned by any Person to more than forty percent (40%) of the Common Stock then
outstanding, or (II) the proportionate voting power represented by the Voting
Securities beneficially owned by any Person to more than forty percent (40%) of
the Combined Voting Power of all then outstanding Voting Securities; or

(b) Solely as a result of an acquisition of securities directly from the Company
except for any conversion of a security that was not acquired directly from the
Company,

(c) provided, further, that if any Person referred to in paragraph (a) or (b) of
this Subsection (iii) shall thereafter become the beneficial owner of any
additional Common Stock or

 

Page 7



--------------------------------------------------------------------------------

other Voting Securities of the Company (other than pursuant to a stock split,
stock dividend or similar transaction), then a Change in Control shall be deemed
to have occurred for purposes of this Subsection (iii).

(iv) For purposes of the definition of “Change in Control”:

(1) “Affiliate” shall mean, as to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the specified Person, within the
meaning of such terms as used in Rule 405 under the Securities Act of 1933, as
amended (“Securities Act”), or any successor rule.

(2) “Combined Voting Power” shall mean the aggregate votes entitled to be cast
generally in the election of the Board of Directors, or similar managing group,
of a corporation or other entity by holders of then outstanding Voting
Securities of such corporation or other entity.

(3) “Person” shall mean any individual, entity (including, without limitation,
any corporation, partnership, trust, joint venture, association or governmental
body) or group (as defined in Sections 14(d)(3) or 15(d)(2) of the Exchange Act
and the rules and regulations thereunder); provided, however, that Person shall
not include the Company, any of its subsidiaries, any employee benefit plan of
the Company or any of its majority-owned subsidiaries or any entity organized,
appointed or established by the Company or such subsidiaries for or pursuant to
the terms of any such plan.

(4) “Voting Securities” shall mean all securities of a corporation or other
entity having the right under ordinary circumstances to vote in an election of
the Board of Directors, or similar managing group, of such corporation or other
entity.

F. Death of Executive. This Agreement will terminate automatically on the death
of the Executive and no further compensation will be due Executive, other than
salary accrued to the date of termination.

G. Return of Company Property and Information. Executive agrees that on
termination of Executive’s employment with Tanox, for any reason, Executive will
immediately surrender and turn over to the Company all tangible and intangible
Company property, including, without limitation, keys, credit cards, calling
cards, access cards, identification cards, Confidential Information (defined
below), Intellectual Property (defined below), computers, personal digital
assistants, cell phones, computer software, computer hardware, equipment, books,
records, forms, mailing lists, client lists, potential client lists,
specifications, formulae, data, processes, papers, and writings related to the
Company’s business, and all other property belonging to the Company together
with all copies of the foregoing, it being understood and agreed that the same
are the Company’s sole property.

H. Specified Employee. Notwithstanding anything in this Paragraph 7 to the
contrary, in the event that Executive is a “Specified Employee” (as that term is
defined under

 

Page 8



--------------------------------------------------------------------------------

Section 409A of the Code and the regulations issued thereunder) at the time
Executive becomes entitled to any Severance Benefits under this Paragraph 7, no
amounts shall be paid to Executive under this Paragraph 7 until the date that is
six months and one day following the Executive’s Separation from Service.

8. Intellectual Property and Confidential Information

A. Executive agrees that all ideas, improvements, inventions, discoveries,
biological materials, systems, formulations, techniques, formulas, devices,
methods, processes, programs, designs, models, prototypes, copyrightable works,
mask works, trademarks, service marks, trade dress, software programs, business
slogans, and other things of value conceived, reduced to practice, made or
learned by Executive, either alone or with others, while employed by the Company
and for twelve (12) months thereafter that relate to the Company’s business
and/or the business of affiliates of the Company (hereinafter collectively
referred to as the “Intellectual Property”) belong to and shall remain the sole
and exclusive property of the Company forever. Executive hereby assigns to the
Company all of Executive’s right, title, and interest to all such Intellectual
Property.

B. Executive agrees to keep daily, written, and witnessed records of the
conception and reduction to practice of all inventions Executive directly
participates in developing. Further, Executive agrees to promptly and fully
disclose all Intellectual Property in writing to the Company.

C. Executive agrees, without additional compensation, to cooperate and do all
lawful things requested by the Company to protect Company ownership rights in
all Intellectual Property. The Company shall compensate Executive at a
reasonable rate for the time actually spent by Executive in response to such
requests after termination of Executive’s employment with the Company. If the
Company is unable for any reason to secure Executive’s signature on any document
needed, Executive hereby irrevocably designates the Company and its duly
authorized officers and agents as Executive’s agent to act for and on
Executive’s behalf to do all lawfully permitted acts to further the purposes of
this Paragraph with the same legal force and effect as if executed by Executive.

D. Executive warrants that no Intellectual Property has been conceived, reduced
to practice, made, or learned by Executive prior to Executive’s employment with
Tanox.

E. At the inception of Executive’s employment relationship under this Agreement,
and continuing on an ongoing basis, the Company agrees to provide Executive with
certain inventions (including patent applications that have not been published),
trade secrets, know-how, technology, processes, experimental procedures and
results, research information, clinical trial information and data, employee
records, pricing information, marketing information, financial information,
Company strategy information and business plans, and other sensitive,
proprietary, or confidential information concerning the business of the Company,
its affiliates or third parties to whom the Company owes confidentiality
obligations (hereafter collectively referred to as “Confidential Information”)
that the Company desires to protect, and that Executive has not had

 

Page 9



--------------------------------------------------------------------------------

access to or knowledge of before the execution of this Agreement. Executive
acknowledges and agrees that Executive has not previously had access to or
knowledge of this Confidential Information before the execution of this
Agreement. In exchange for the Company’s promises to provide Executive with
Confidential Information, Executive shall not during the period of Executive’s
employment with the Company or at any time thereafter, disclose to anyone,
publish, or use for any purpose, any Confidential Information or Intellectual
Property, except as properly required in the ordinary course of the Company’s
business or as directed and authorized by the Board.

F. This Agreement does not supersede any prior or other confidentiality duties
Executive owes to the Company (whether under written agreements, Company
policies, applicable law, or any other means), but is in addition thereto, and
any such prior confidentiality duties continue unabated.

G. Executive’s confidentiality duty does not apply information that is (i) in
the public domain or becomes part of the public domain through no fault of
Executive or (ii) was known by Executive prior to Executive’s association with
the Company, as evidenced by written records existing at that time.

H. The provisions of Paragraph 8 shall survive any termination or expiration of
this Agreement, and the termination of Executive’s employment with the Company
(for whatever cause or reason).

9. Restrictive Covenants

Executive agrees that to protect Tanox’s Confidential Information, it is
necessary to enter into the following restrictive covenants which are ancillary
to the enforceable promises between Tanox and Executive in Paragraph 8.E.

A. Executive acknowledges that the field of pharmaceutical research,
development, and sales in which Tanox is engaged is very competitive. Executive
further acknowledges that Tanox’s field of operations is global, and Tanox has
competitors and/or potential competitors throughout the world. Thus, the
covenants in this Section are intended to be worldwide restrictions.
Accordingly, Executive hereby agrees that, to protect the Company’s Confidential
Information, during Executive’s employment with Tanox and for a period of twelve
(12) months thereafter (the “Restrictive Period”), she will not be engaged,
directly or indirectly, as an executive, consultant or an employee of an
enterprise in the business of researching, inventing, manufacturing, marketing,
selling or developing products that are directly competitive with those the
Company was researching, developing or selling (including Xolair®) during her
employment (collectively “Company Products”) if Executive possesses Confidential
Information that could be used to enhance the development or marketing of such
products. For this purpose, a product shall be considered directly competitive
with a Company Product only if it is an antibody product developed or marketed
for use in treating the same disease or condition for which a Company Product
has been developed or marketed that addresses the same biological or
pharmacological target. Further, as part of the consideration paid to Executive
hereunder, Executive hereby agrees that during the Restrictive Period she will
not take any action intended to induce any employee of the Company to terminate
his or her employment with the Company.

 

Page 10



--------------------------------------------------------------------------------

B. In addition to and without limiting the foregoing, during the Restrictive
Period, Executive shall provide the Company with written notice prior to
engaging in any activity, as an employee, consultant or in any other capacity,
on Executive’s behalf or for any person, association, or entity, that a
reasonable person would view as being competitive with the business of the
Company.

C. Executive agrees that the restrictions stated in this provision are
reasonably required to protect the good will and other legitimate business
interests of the Company, given the Confidential Information of the Company that
she possesses and shall possess in the future as a result of her service under
this Agreement. In addition, the restrictions are narrowly tailored such that
they are no greater than necessary to protect the good will and other legitimate
business interests of the Company.

10. Notice

Any and all notices permitted or required to be given under the terms of this
Agreement shall be in writing and may be served by certified mail, with return
receipt requested and proper postage prepaid, addressed to the Party to be
notified at the appropriate address specified below, or by delivering the same
in person to such Party, or by prepaid telegram addressed to the Party to be
notified at said address, or by Federal Express or another nationally-recognized
courier service addressed to the Party to be notified at said address. Notice
given by certified mail as aforesaid shall be deemed given and received three
(3) days after mailing, whether or not actually received. Any notice given in
any other above authorized manner shall be deemed received on actual receipt;
but shall also be deemed received on attempted delivery if such delivery is not
accepted. The addresses of the Parties are as follows:

 

If to the Company:    Tanox, Inc.    10555 Stella Link    Houston, Texas 77025
   Attention: Board of Directors    With copy to: General Counsel

 

If to Executive:

   Danong Chen    5138 Cheena    Houston, Texas 77096

The address of any Party may be changed by notice given in the manner provided
in this Paragraph.

11. General Provisions

A. This Agreement may not be assigned by Executive. This Agreement may be

 

Page 11



--------------------------------------------------------------------------------

assigned in whole or in part by the Company to a successor in interest.
Executive expressly agrees to honor and accept such assignment or other transfer
and, on the consummation thereof, to attorn to the Company’s assignee and to
perform Executive’s duties and obligations under this Agreement for the benefit
of the Company’s assignee as if the Company’s assignee were the Company.
Executive further agrees that, on the consummation of such assignment or other
transfer, all references in this Agreement to the Company shall become and shall
be deemed to be references to the Company’s assignee and the Company shall be
relieved of all obligations under this Agreement.

B. This Agreement shall be governed by, construed, and enforced in accordance
with the internal, local laws, of the State of Texas (without regard to
conflicts of law rules) and the obligations of the Company and Executive shall
be performable in the State of Texas. The Parties agree that proper jurisdiction
and venue for any dispute arising under this Agreement are in state or federal
court in Harris County, Texas.

C. Subject to Paragraph 8.F., this Agreement contains the entire agreement
between the Parties relative to the subject matter hereof and supersedes and
replaces all prior communications and agreements (oral or written) between
Executive and the Company, except as expressly provided in this Agreement.
Except as expressly provided in this Agreement, no variation, modification, or
change of this Agreement shall be binding upon either Party hereto unless set
forth in a document duly executed by both Parties.

D. This Agreement is intended to express the Parties’ mutual intent, and
irrespective of the Party preparing this document, no rule of construction shall
be applied against such Party, as both Parties have actively participated in the
preparation and negotiation of this Agreement.

E. No Party’s waiver of the other Party’s breach of any condition or provision
of this Agreement shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. Failure on either
Party’s part to complain of any act or failure to act of the other Party or to
declare the other Party in default, irrespective of how long such failure or
default continues, shall not constitute a waiver by such Party of such Party’s
rights under this Agreement.

F. If any provision of this Agreement or the application thereof to any person
or circumstance shall be invalid or unenforceable to any extent, the remainder
of this Agreement and the application of such provision to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

G. This Agreement shall inure to the benefit of and be binding on the
undersigned Parties and their respective permitted successors and permitted
assigns. Whenever, in this instrument, a reference to any Party is made, such
reference shall be deemed to include a reference to such Party’s permitted
successors and permitted assigns; however, neither this Paragraph 11.G. nor any
other portion of this Agreement shall be interpreted to constitute a consent to
any assignment or other transfer of this Agreement or any part hereof other than
pursuant to and in accordance with this Agreement’s other provisions.

 

Page 12



--------------------------------------------------------------------------------

H. The prevailing Party in any dispute between the Parties to this Agreement,
arising out of the interpretation, application, or enforcement of any provision
of this Agreement, shall be entitled to recover all of its reasonable attorneys’
fees and costs, whether suit be filed or not, including, without limitation,
costs and attorneys’ fees related to or arising out of any arbitration,
administrative proceedings, trial, or appellate proceedings, or petition for
review before any other court or administrative body.

I. Notwithstanding any other provision of this Agreement to the
contrary, Executive and the Company shall in good faith amend this Agreement to
the limited extent necessary to comply with the requirements under Section 409A
of the Code, and any regulations or other guidance issued thereunder, in order
to ensure that any amounts paid or payable hereunder are not subject to the
additional 20% income tax thereunder while maintaining to the maximum extent
practicable the original intent of this Agreement.

EXECUTED, in multiple counterparts, each of which shall have the force and
effect of an original, on the Effective Date.

 

TANOX, INC.     By:  

/s/ Julia Brown

   

/s/ Danong Chen

Printed Name:   Julia Brown     Danong Chen Title:   Tanox Board Compensation
Committee Chair     Date: September 8, 2006     Date: September 8, 2006

 

Page 13